



Exhibit 10.1


FIRST AMENDMENT TO LEASE AGREEMENT




This First Amendment to Lease Agreement (this "Amendment") is made and entered
into as of this (6th day of November, 2018, by and between Highline Office 1,
L.C., a Utah limited liability company (the "Landlord"), and Pluralsight, LLC, a
Nevada limited liability company (the "Tenant").


RECITALS


WHEREAS, on August 31, 2018, Landlord and Tenant entered into that certain Lease
Agreement (the "Lease") pursuant to which Landlord agreed to lease to Tenant,
and Tenant agreed to lease from Landlord, the Leased Premises (as defined in the
Lease). Capitalized terms used but not defined herein shall have their
respective meanings set forth in the Lease.


WHEREAS, Landlord and Tenant agreed to enter into this Amendment to provide
certain cross-parking rights in favor of adjacent property within the Highline
Development in accordance with the below terms and conditions.


AGREEMENT


NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Landlord and Tenant hereby agree as follows:


1.Amendment to Section 20.4. Section 20.4 of the Lease is hereby amended to
include the following language at the end of such Section:


"The CC&Rs will also provide that the owner (the "Hotel Owner") of the Hotel
Property (as defined in the Expansion Option Agreement) will have the one-time
right (the "Cross-Parking Option") to require cross-parking on the Parking
Property for at least 50 parking stalls, but not more than 100 parking stalls,
during the hours of 5:30 p.m. through 8:30 a.m., daily (the "Permitted Parking
Hours"); subject to the minimum and maximum number previously stated, the actual
number of parking stalls on the Parking Property that will be available under
the Cross-Parking Option will be calculated as the difference between (i) the
number of hotel rooms included in the building to be constructed on the Hotel
Property and (ii) the maximum number of buildable parking stalls provided for on
the Hotel Property. To exercise the Cross-Parking Option, at the time the Hotel
Owner receives a temporary certificate of occupancy for the building to be
constructed on the Hotel Property, the Hotel Owner may, in accordance with the
notice provisions of the CC&Rs, deliver written notice (the "Cross-Parking
Notice") to each of the owner of the Parking Property, the owner of the Property
and, so long as Tenant is the tenant of the Property, to Tenant, which
Cross-Parking Notice shall specify the number of parking stalls required by the
Hotel Owner, subject to the limits set forth herein. At the time the Hotel Owner
delivers the Cross-Parking Notice, the Hotel Owner shall pay a one-time fee (the
"Cross-Parking Fee") in the amount of $2,925.00 per parking stall
















1

--------------------------------------------------------------------------------





required by the Hotel Owner. So long as Tenant is the tenant of the Property and
is not in default under this Lease (beyond any applicable notice and cure
period), the Cross-Parking Fee will be paid to Tenant; otherwise, the
Cross-Parking Fee will be paid to the owner of the Property. The CC&Rs shall
further provide that neither the Hotel Owner nor the owner of the Property, nor
Tenant will enforce the Permitted Parking Hours against the other parties
without first providing thirty (30) days' prior written notice to such other
parties of its intent to begin enforcement and that, once enforcement begins, no
towing will occur without prior written warning to such other parties. No
vehicle shall be towed (a) unless it receives two (2) notices within a five (5)
day period or (b) if the vehicle user is attending meetings at Tenant while
utilizing the Parking Property. For the sake of clarity, Tenant shall provide a
parking pass to any person staying at the Hotel Property for meetings with
representatives of Tenant, and such parking pass shall exempt the vehicle in
which such parking pass is displayed from being towed."


2.Entire Agreement. This Amendment contains the entire understanding of Tenant
and Landlord and supersedes all prior oral or written understandings relating to
the subject matter set forth herein. Except as expressly modified and amended
hereby, all other terms and conditions of the Lease shall continue in full force
and effect.


3.Counterparts. This Amendment may be executed in counterparts each of which
shall be deemed an original. An executed counterpart of this Amendment
transmitted by facsimile shall be equally as effective as a manually executed
counterpart.


4.Successors and Assigns. This Amendment shall inure for the benefit of and
shall be binding on each of the parties hereto and their respective successors
and/or assigns.


5.Authority. Each individual executing this Amendment does thereby represent and
warrant to each other person so signing (and to each other entity for which such
other person may be signing) that he or she has been duly authorized to deliver
this Amendment in the capacity and for the entity set forth where she or he
signs.




[SIGNATURE PAGE FOLLOWS]










































2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Landlord and Tenant have entered into this Amendment as of
the date first set forth above.




LANDLORD:        HIGHLINE OFFICE 1, L.C., a Utah limited
liability company, by its Manager


KC GARDNER COMPANY, L.C.,
a Utah limited liability company


                                
By:
/s/ Kem Gardner
Name:
Kem Gardner
Its:
Manager





TENANT:
PLURALSIGHT, LLC, a Nevada limited liability company

    
                            
By:
/s/ Matthew Tenney
Name:
Matthew Tenney
Its:
Authorized Representative









3